              Case 2:20-cv-02064 Document 1 Filed 02/14/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                      Civil No. 20-2064

 CYNTHIA ROHRBAUGH, a/k/a
 CYNTHIA D. ROHRBAUGH; KANSAS
 HOUSING RESOURCES CORPORATION;
 AND STATE OF KANSAS, KANSAS
 DEPARTMENT OF REVENUE,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and K. Tyson Shaw, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.        Defendant Cynthia Rohrbaugh a/k/a Cynthia D. Rohrbaugh, may be

                          served the Summons and a copy of the Complaint at 2129 N. Rutgers,

                          Wichita, Kansas 67212, within the jurisdiction of this Court.

                b.        Defendant Kansas Housing Resources Corporation may be served by

                          delivering the Summons and a copy of the Complaint to Ryan Vincent,

                          Resident Agent, 611 S. Kansas Avenue, Suite 300, Topeka, Kansas

                          66603-2803, within the jurisdiction of this court.
             Case 2:20-cv-02064 Document 1 Filed 02/14/20 Page 2 of 7




               c.      Defendant State of Kansas, Kansas Department of Revenue, may be

                       served pursuant to K.S.A. § 60-304(d)(5), by delivering the Summons and

                       a copy of the Complaint to the Kansas Attorney General, Derek K.

                       Schmidt at 120 SW 10th Ave., 2nd Floor, Topeka, Kansas 66612.

       3.      Defendant Cynthia Rohrbaugh a/k/a Cynthia D. Rohrbaugh, executed and

delivered to Plaintiff United States, acting through the Rural Housing Service, United States

Department of Agriculture, a promissory note on September 9, 2011, in the principal amount of

$113,000.00, together with interest at the rate of 4.2500 percent (4.2500%) per annum on the

unpaid balance. As consideration for this note, Plaintiff United States made a Rural Housing

loan to Defendant Cynthia Rohrbaugh a/k/a Cynthia D. Rohrbaugh, pursuant to the provisions of

Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and correct copy of the

Promissory Note is attached as Exhibit A.

       4.      On September 9, 2011, to secure repayment of the indebtedness, Defendant

Cynthia Rohrbaugh a/k/a Cynthia D. Rohrbaugh, executed and delivered a purchase-money

security interest in the form of a real estate mortgage upon real property commonly known as

100 N. 3rd Street, Cimarron, Kansas 67835, and located in Gray County, Kansas, within the

jurisdiction of this Court, described as follows:

               The West Forty-five feet (W. 45’) of Lots Four (4), Five (5) and
               Six (6), Block Fifty-three (53), City of Cimarron, Kansas,
               according to the recorded plat thereof.

       5.      This real estate mortgage was filed on September 13, 2011, in the office of the

Register of Deeds of Gray County, Kansas, in Book 160 at Pages 333 - 338. A true and correct

copy of the Mortgage is attached as Exhibit B.




                                                    2
             Case 2:20-cv-02064 Document 1 Filed 02/14/20 Page 3 of 7




       6.      On September 9, 2011, Defendant Cynthia Rohrbaugh a/k/a Cynthia D.

Rohrbaugh executed a Subsidy Repayment Agreement. The recapture of any and all amounts

granted under this Agreement are secured by the Real Estate Mortgage described above pursuant

to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the implementing regulations,

7 C.F.R. § 3550.162. As of February 13, 2020, there was due the total amount of $6,764.58.

This amount is to be recovered in rem only, and only after recovery of the principal (including

advances and other recoverable costs) and accrued interest due on the Promissory Note through

the date of sale of the real property. A true and correct copy of the Subsidy Repayment

Agreement is attached as Exhibit C.

       7.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A-C.

       8.      Defendant Cynthia Rohrbaugh a/k/a Cynthia D. Rohrbaugh, failed to pay

installments of principal and interest when due in violation of the liability and security

documents set out above. Plaintiff United States elected to exercise its option to declare the

entire unpaid principal balance plus interest to be immediately due and payable and made

demand for these amounts.

       9.      The amount due on the promissory note is principal in the amount of $99,713.52

(including unpaid principal of $90,963.37, escrow replenish of $2,904.91, agency title report fees

of $365.00, escrow fees of $5,459.00, and late fees of $21.24) as of February 13, 2020; plus

interest in the amount of $6,341.72 (including interest on principal of $6,185.52 and interest on

advances of $156.20) accrued to February 13, 2020; plus interest accruing thereafter at the daily

rate of $10.9722 (including daily interest on principal of $10.5916 and daily interest on advances

of $0.3806) to the date of judgment; plus administrative costs (including the lis pendens filing



                                                  3
              Case 2:20-cv-02064 Document 1 Filed 02/14/20 Page 4 of 7




fee and title report expenses) pursuant to the promissory note and mortgage; plus filing fees in

the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the

rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in

the future incurred. Plaintiff United States is also owed the amount of $6,764.58 for interest

credit or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth

in 28 U.S.C. § 1961; and foreclosure of all Defendants' interests in the subject real estate.

       10.       No other action has been brought to recover these sums.

       11.       Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

       12.       The following Defendants may claim an interest in the real property:

                 a.     Defendant Kansas Housing Resources Corporation may claim a mortgage

                        lien interest against the real estate.

                 b.     Defendant State of Kansas, Kansas Department of Revenue, may claim an

                        interest in the real estate pursuant to State Tax Warrant 14-ST-2.

       13.       The indebtedness due Plaintiff United States is a first and prior lien on the

property described above.

       14.       The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

       15.       Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

       WHEREFORE, Plaintiff United States demands in rem judgment of foreclosure and in

personam judgment against Defendant Cynthia Rohrbaugh a/k/a Cynthia D. Rohrbaugh, for

principal in the amount of $99,713.52 (including unpaid principal of $90,963.37, escrow



                                                     4
                Case 2:20-cv-02064 Document 1 Filed 02/14/20 Page 5 of 7




replenish of $2,904.91, agency title report fees of $365.00, escrow fees of $5,459.00, and late

fees of $21.24) as of February 13, 2020; plus interest in the amount of $6,341.72 (including

interest on principal of $6,185.52 and interest on advances of $156.20) accrued to February 13,

2020; plus interest accruing thereafter at the daily rate of $10.9722 (including daily interest on

principal of $10.5916 and daily interest on advances of $0.3806) to the date of judgment; plus

administrative costs (including the lis pendens filing fee and title report expenses) pursuant to the

promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28

U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court

costs and the costs of this action presently and in the future incurred. Plaintiff further demands

in rem judgment in the amount of $6,764.58 for interest credit or subsidy subject to recapture;

plus interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.

       Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2002, inclusive, subject to a redemption



                                                  5
                Case 2:20-cv-02064 Document 1 Filed 02/14/20 Page 6 of 7




period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and

that the sale be subject to any unpaid real estate taxes, special assessments and easements of

record.

          Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

                 (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                         § 2412(a)(2);

                 (2)     The costs of this action and the foreclosure sale;

                 (3)     The interest accruing on Plaintiff’s in personam judgment against
                         Defendant Cynthia Rohrbaugh a/k/a Cynthia D. Rohrbaugh;

                 (4)     Plaintiff’s in personam judgment against Defendant Cynthia
                         Rohrbaugh a/k/a Cynthia D. Rohrbaugh;

                 (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                         credit or subsidy subject to recapture;

                 (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                         recapture; and,

                 (7)     Any remaining balance should be held by the Clerk of the District
                         Court to await the Court’s further order.

          Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

          Plaintiff United States further demands that in the event the judgment is not satisfied

from the proceeds of the sale, that it be granted judgment against Defendant Cynthia Rohrbaugh

a/k/a Cynthia D. Rohrbaugh, for any deficiency that exists after crediting the proceeds, together

with interest accruing at the legal judgment rate until paid.




                                                   6
             Case 2:20-cv-02064 Document 1 Filed 02/14/20 Page 7 of 7




       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal

to place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ K. Tyson Shaw
                                                      K. TYSON SHAW
                                                      Assistant United States Attorney
                                                      Pennsylvania State Bar No. 314323
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      PH: (913) 551-6730
                                                      FX: (913) 551-6541
                                                      Email: tyson.shaw@usdoj.gov
                                                      Attorneys for the Plaintiff

                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Kansas City, Kansas.

                                                      s/ K. Tyson Shaw
                                                      K. TYSON SHAW
                                                      Assistant United States Attorney




                                                 7
Case 2:20-cv-02064 Document 1-1 Filed 02/14/20 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Mortgage

              Exhibit C: Subsidy Repayment Agreement
Case 2:20-cv-02064 Document 1-2 Filed 02/14/20 Page 1 of 4




              Exhibit A: Promissory Note
                         Case 2:20-cv-02064 Document 1-2 Filed 02/14/20 Page 2 of 4




...   Fonn RO 1940-16
      (Rav. 7-05)
                                                                                                                                               Fonn Approved
                                                                                                                                               0MB No. 0575-0172
                                                          UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                   RURAL HOUSING SERVICE

                                                                         PROMISSORY NOTE
                                                                                                                                               SATISFIED
                                                                                                                      This _ _ day of                           ,20 _ ·_
        Loan No.                                                                                                       United Slates of America
                                                                                                                       By._·- - - - - - - - - - - -
                                                                                                                       TJUe: _ _ _ _ _ _ _ ___,__ __
       Date:             09/09                20 ....1....
                                                       1_ _
                                                                                                                       USDA, Rural Housing Services
        lOO N 3rd Street
                                                                             (Property Addru.)
        _c_im_ar_r_o_n_ _ _ _ _ _ ___,,--____ ,_a_r_•Y.__.....,,........,..,.---.___. _KB_....,.,._..,....,....._ __
                             (Clly or Town)                                              (County)                          (Stala)   ·
       BORROWER'S PROMISE TO PAY. In return for a loan that I have recalved, I promise to pay to the order of the United
       States of America, acUng through the Rural Housing Service (and Its su.ccessors) ("Govemment'1 $ 1 n •goo , oo
       (this am~unt Is called "princlpal"), plus lnteresl
       INTEREST. Interest wlil be charged on the unpaid principal until the full amount of the principal has been pald. I wlfl pay
       Interest at a yearly rate of   4. 2soo      %. The Interest rate required by this section Is the rate I will pay both before
       and after any default desaibed below.
       PAYMENTS. I agree to pay principal and Interest using one of two allem_aUves Indicated below:

          I. Principal end Interest payments shall be temporarily deferred. The Interest accrued to                     ,_
       shall be added to the principal. °The new principal and later accrued Interest shall be payable In 3 9 6 regular amortized
       Installments on the date Indicated In the box below. I authorize the Government to enter the amount of such new principal
       here: $ ·                     , and the amount of such regular Installments In the box below when such amounts have been
       determined. l agree to pay principal and Interest In Installments as Indicated In the box below.                      •
          II. Payments shall not be deferred. I l!lgree to pay principal and Interest In                          _ __..3...
                                                                                                                         96-_lnstallments as Indicated in
       the box below.
        I will pay principal and Interest by making a payment every month.
        I will make my monthly payment on the 9th day of each month beginning on             October 9          2011 and
        continuing f o r ~ months. I wlll make these payments every month until I have paid an of the principal and Interest
        and any other charges described below that I may owe under this note. My monthly payments w111 be applied to interest
        before principal. If on September 9· , ill.!. , I sUII owe amounts under thl~ note, I will pay those amounts In full on
        that dale, which Is called the Nmaturlty date."                                              ·
        Mymorilhlypaymentwltlbe$ s31,;zo ·                                  • lwDlmakemymonth\ypaymentat t-"-- - -                    8   '"   -"'"~--     --


        noted on my billing statement                                                               or a different place If required by the Govemment.

        PRINCIPAL ADVANCES. If the ·enUre principal amount of the loan· ls .not advanced at the Ume of loan closing, _the
        unadvanced balance of the loan wlll be advanced army request provided the Government agrees lo the advance. The
        Government must make the advance provided the advance Is requested for an authorized purpose. Interest shall
        accrue on thit amount of each advance beginning on the date of the advance as shown In the Record of Advances
        below. I authorize the Government to enter the amount end dale of the advance as shown In the Record of Advances
        below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

        HOUSING ACT OF 1949. This promissory note ls made pursuant to.title Vofthe Housing Act of 1949. It Is for the type
        of loan indicated In the ''Type of Loan" block at the top of this note. This note shall be subj~ct to the present regulatlons
        of the Government and to Its future reg·ulatlons not Inconsistent with the express provisions of this note.

      Acmnlln11 to die Papawork R.l:dui:don Acl of 1995, no pcncm1 me n:qulred lo mponcl to a collccdon of lnfomiatlon unless It displays a valid 0MB control
      nmnbcr. The valicl OMO control number for this Information colli:ction is 0575-0172. The lim11 n:quired to complete this lnfmmallon collccUon ii csllmllcd to
      avcage 15 minutes per response, lndudlag lhe time for JCYlcwina lmtructlom, acarcldng cdstlna data IIOIIJCCl 1 gatbc:rlng andmalnlllnlnB lhe data nc:cdcd, and
      completing and reYicwlng lho collection of lnfamllllon.                                                                             .

                                                                                           1
              Case 2:20-cv-02064 Document 1-2 Filed 02/14/20 Page 3 of 4



                                                                                                   Account#-

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15 days
after the date It Is due, I wlll pay a lale charge. The amount of the charge will be       4        percent of my overdue
payment of principal and lnteresl I will pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal et any time before they are due.
A payment of principal only Is known es a "prepaymenl" When I make a prepayment, I will tell the Government In
writing that I am making a prepayment.

I may make a full prepayment or partial P,repayment without paying any prepayment charge. The Government will use
all of my prepayments lo reduce the amount of prlnclpal that I owe under this Note. If I mak_e a partial prepayment, there
will be no changes In the due date or In the amount of my monthly payment unless the Government agrees In writing to
those changes. Prepayments wm be applied to my loan In accordance with the Govemmenrs regulaUons and
accounting procedures In effect on the date of receipt of the paymenl
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consenl If the Government assigns the note I will make my payments lo the assignee of the note·and In such case
lhe term "Government" wm mean the assignee'.              ·        .                  ·

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and tem,s for the purposes for which ~he Government Is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Govemmenl

 LEASE OR SALE OF PROPERTY. If the property constructed, Improved, purchased, or refinanced with this, loan Is (1)
 leas'ed or rented with an option to purchase, (2) leased or rented without option lo purchase for 3 years or longer, or (3)
 Is sold or title Is otherwise conveyed, volunlarlly or lnvoluntarlly, the Government may al Its option declare the entire
 remaining unpaid balance of the loan lmme~lately due and payable. lf this happens, I wlll have to lmmedlat~ly pay off
 the entire loan.

 REQUIREMENT JO REFINANCE WITH PRIVATE CREDIT. I agree to perlodically provide the Government with
 Information the Government requests about my financial situation. If the Government determines that I can get a loan
 from a responsible cooperative or private credit source, such as ~ bahk or a aedit union, at reasonable rates and terms
 for similar purposes as this loan, at the Government's request, I will apply for and accept a loan In a sufficient amount to
 pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant lo section 502 of the
 Housing Act of 1949 to compensate for my lack of repayment ablllty.
 SUBSIDY REPAYMENT AGREEM!:NT. I agree to the repayment (recapture) of subsidy granted In the form of
 payment asslslance ~nder the Government's regulations.
                  J     .

  CREDIT SALE TO NONPROGR,c\M BORROWER. The provlslqns of the paragraphs entlUed "Credit Elsewhere
  Certification" and "Requirement lo Refinance with Private Credit• do not apply if this loan Is classtfled as a
· nonprogram loan pursuant to section 502. of the Housing Act of 1949.

 DEFAULT.' If I do not pay the full amount of each monthly payment on the dale It rs due, I will be in default If I am In
 default the Government may send me a written notice telling me that If I do not pay the overdue amount by a certain date,
 the Government may require me to Immediately pay the full amount of the unpaid prlnclpal, all the Interest that I owe, and
 any late charg~s. lnlerest will continue to accrue on past due principal and lnteresL Even If, at a time when I am In
 default, the Government does not require me to pay Immediately as described In the preceding sentence, the Government
 will stlll have the right to do so If l am In default at a later.date. If the Government has required me to Immediately pay In
 full as described above, the Government will have the right Jo be paid back by me for all of lts costs and expenses In
 enforcing this promissory note to the extent not prohibited by applicable law. Those expenses Include, for example,
 reasonable attorney's fees.




                                                              +   2
                    Case 2:20-cv-02064 Document 1-2 Filed 02/14/20 Page 4 of 4



                                                                                                          Account#-
     NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
     given by delivering It or by mailing It by first class mall to me at the property address llsted above or at a different address If
     I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
     malling it by first dass mall lo the Government at USDA Rural Housing Service, c/ o customer Service Branch
       Poet Office Box 66889. st.' Louie, MO 63166                             ,oraladlfferanladdresaiflamglvenanollceoflhat
     different address.

     OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person ls fully and
     personally obllgated lo keep all of the promises made In this note, Including the promise to pay the full amount owed.
     Any person who ts a guarantor, surety, or endorser of this note ls also obligated to do these things. The Government
     may enforce Its rights ur,der this note against each person lndlvldually or against all of us together. This means that any
     one of us may be required lo pay all of the amounts owed under this note. The term "Borrower" shall refer to each
     person signing this note.

     WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
     dishonor. "Presentment''. means the right to require the Government to demand payment of amounts due. ·Notice of
     dishonor" means the rlght to require the Govemr:nent to give notice to other persons that amounts due have not been paid.

     WARNING: Failure to fully disclose accurate and truthful financial Information In connection with my loan
     appllcatlon may result In the termination of program assistance currently being received, artd the denial of
~ 1 a~undar the Depe:nt af Agriculture'• Debennent regutaOons, C.F.R.                                    7 ••:017.
 .                      Borrower Cynthia D. Rohrbaugh                                  Borrower

     - - - - - - - - - - - - - - Seal                                - - - - - - - - - - - - - - Seal
                        B0rrow111r                                                     Borrower




     I                                            RECORD OF ADVANCES                                                                   I
               AMOUNT                DATB               AMOUNT               DATE               AMOUNT                   DATE
     mU13.000.00                nQ-no-?n11        ms                                       nsu
     (?\   s                                      (9H:                                    1n~s               -.
     n\S                                         ftO \$                                   Inns
     (4\ S                                       nns                                      lttBl S
     f(I  s                                        s
                                                 (12)                                     1(19)$
     (,/;Is                                      (13\S                                     (20\S
     {7}   s                                     (14)$                                     (21) S                           +




     I                                                                                   TOTAL      s ·1 13,ooo.oo                     I




                                                                      3
Case 2:20-cv-02064 Document 1-3 Filed 02/14/20 Page 1 of 7




                  Exhibit B: Mortgage
               Case 2:20-cv-02064 Document 1-3 Filed 02/14/20 Page 2 of 7


                                             [                                                                                  (
                                                                                       S1ate              of      Kansas .
                                                                                       Th I s    n s l r u me n t
                                                                                                      I
                                                                                       Re c o r d o n fl 9 ' I 3
                                                                                       Re c or d c d I n Boo k
                                                                                       Page 333-33~




                                                                                                                                              PHOTO~COPIED


Form RD JSS0-14 KS                                                                                                                             Funn Approved
(9-00)                                                                                                                                         0MB No. OS7S-0172
                                                            United States Department of Agriculture
                                                                    Rural Housing Service
                                                            MORTGAGE FOR KANSAS
THIS MORTGAGE ("Security Instrument") is made on                                                                         September 9 , 201 l                  .   [D11cJ
The mortgagor is Cynthia D Rohrbaugh, a single person
                                                                                                                (~Borrower").
This Security Instrument is given to the United States of America acting through lhe Rural Housing Service or successor agency,
United States Department of Agriculture ("Len~er~). whose address is Rural Housing Service, c/o Centralized Servicing Center,
United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
"Note'') which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
paid earlier, due and payable on the maturity date:

Date of Instrument                                       Principal Amount                                         Maturity Date
September 9, 2011                                        $113,000.00                                              September 9, 2044

This Sccµrity Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with inlerest, and all renewals,
extensions and modifications of the Nole; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
the property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower docs hereby mortgage, grant,
and convey to Lender the following described property locoted In the County of Gray
                                                           , Stale or Kansas
The West Forty-five feet (W. 45') of Lots Four (4), five (5) and Six (6), Block Fifty-three (53), City of Cimarron, Kansus,
according to the recorded plat thereof.




A~cnrc/i11g ro the Popcrwr•rlt RtJuc//111, Acl of I PPS, nn ~m11u r,re M/11/reJ 111 rekpmtd /ti o co/lrc1/oi111/ bifamro11tm 11nle.u It dl~oyt tJ va//J 0MB c0111rol n11n1btr
 1hr Wllid 0MB cun1rr,I 11umhtrfur lhb l1,fi1rma1/u11 mllrcl/011 /s 0$~J.Ol"2 1'ht 1/111, nq11/reJ 10 comp/tit t/tlz lnjor,no,/0,1 calltcl/Of1 lt r.'1/matrd 10 -IVP /J
m/1111/r.r per n.rpon.rr, h1clud/11g lhe I/tut: J,ir rel'Jr,./111( lmm,ctlnnr, ...arrhl11g uL,tlnic Jutr, .t11N,i-e.\ ga1htrlt'11 111,d 11111in1Ubrlng the data nrrdrJ. and co111plrtln1f and
re•lrwl11g 1hr col/rot/an of /1rfi,m,ut/111i


                                                                                                                                                                           Page I of6
                        Case 2:20-cv-02064 Document 1-3 Filed 02/14/20 Page 3 of 7


      ..,J
                                           C                                                   (
; I   '




             which has the address of I00 N 3rd St                                                 Cimorron
                                                          1Strcclj                                      [City!

             Kansas 67835                [ZIPJ            ("Property Address");
                 TOGETHER WITH all the improvements now or hereafter erected on the property, and all casements,
             appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
             also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
             "Property."
                 BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
             to grant and convey the Property and that the Property 1s unencumbered, except for encumbrances of record.
             Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
             encumbrances of record.
                 THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-unifonn covenants
             with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
                  UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
                   1. Payment or Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
             due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
             the Note.
                   2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
             shall pay to Lender on the day monthly payments are due under the Note, until the Note is pnid in full, a sum
             ("Funds'') for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
             the Property; (b) yearly leasehold payments or ground rents on the Property, ir any; (c) yearly hazard or property
             insurance premiums; and (d) yearly flood insurance premiums, ir any. These items are called "Escrow Items."
             Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
              federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
             Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
              federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
              Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
             current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
             applicable law.
                   The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
              by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
              not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
              Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
              charge. However, Lender may require Borrower to pny a one.time charge for an independent real estate tax
              reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
              agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
              interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
              on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
              and debits lo the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
              additional security for all sums secured by this Security Instrument.
                    If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
              Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
              held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
              writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
              shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
                    Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
               Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
              22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
              acquisition or sale as a credit against the sums secured by this Security Instrument.
                   3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
               received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for
               the preservation or protection of the Property or enforcement or this lien; (2) to accrued interest due under the Note;
                                                                                                                          Page 2 of6
          Case 2:20-cv-02064 Document 1-3 Filed 02/14/20 Page 4 of 7


                             (                                                   ( '

(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten ( 10) days of the giving of notice.
      Borrower shall pay to Lender such fees and olher charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
      S. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
 pursuant to paragraph 7.
       All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
 promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
 prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
       Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
 lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
 insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
 notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
 proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
 Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
 extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
 the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
 and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
 sums secured by this Security Instrument immediately prior to the acquisition.
       6. Preservation, Maintenance, and Protection or the Property; Borrower's Loan Application;
 Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
 commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
 by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
 be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
 judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
 Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
 be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
 in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
 interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate infonnation or statements to Lender (or failed to provide Lender with any material information) in
 connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
 comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
 title shall not merge unless Lender agrees to the merger in writing.
       7. Protection or Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
 contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
 the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
 regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
 rights in the Property. Lender's actions may include paying any sums .secured by a lien which has priority over this
 Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make
                                                                                                           Page 3 of6
                      Case 2:20-cv-02064 Document 1-3 Filed 02/14/20 Page 5 of 7


      • f
                                         (
.,.

            repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
                  Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
            this Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounls shall bear
            interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
            to Borrower requesting payment.
                  8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
            responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
            Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
            any indebtedness secured hereby in full.
                  9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
            shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
                  10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
            with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
            hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
            applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
              In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
            taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
            taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
            be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
            secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
             taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
             market value of the Property immediately before the taking is less than the amount of the sums secured hereby
             immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
             otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
             sums are then due.
                   If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
             to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
             date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
             repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
             and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
             due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
                   11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
             modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
             any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
             successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
             refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
             by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
             Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
                   12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
             of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
             provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
             co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
             mortgage, grant and convey that Borrower's interest in the Property under the tenns of this Security Instrument; (b)
              is not personally obligated lo pay the sums secured by this Security lnslrument; and (c) agrees that Lender and any
              other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the tenns of this
              Security Instrument or the Note without that Borrower's consent.
                   13, Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
              by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
              to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
              be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
              Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
              Lender when given as provided in this paragraph.
                   14. Governing Law; Severability. This Security Instrument shall be governed by federal Jaw. In the event
              that any provision or clause of this Security Instrument or the Note conmcts with applicable law, such conflict shall
              not affect other provisions of this Security Instrument or the Note which can be given effect without the connicting
              provision. To this end the provisions of this Security Instrument and the Note arc declared to be severable. This
              instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
              the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
              are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
              remedies provided by law.
                   15, Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this
              Security Instrument.
                   16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
              interest in it is leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred

                                                                                                                           Page4 of6
                     Case 2:20-cv-02064 Document 1-3 Filed 02/14/20 Page 6 of 7


     • f
                                        (                                                    (
•'


           (or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
           prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
           Security Instrument.
                 17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
           Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
           for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
           race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
           and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
           to race, color, religion, sex, national origin, disability, age or familial status.
                 18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
           Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
           in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
           Instrument There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
           a change of the Loan Servicer, Borrower will be given written notice or the change in accordance with paragraph 13
           above and applicable law. The notice will stale the name and address of the new Loan Servicer and the address to
           which payments should be made.
                 19. Uniform Federal Non·Judicial Foreclosure. lfa uniform federal non.judicial foreclosure law applicable
           to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
           accordance with such federal procedure.
                 20. Hazardous Substnnces. Borrower shall not cause or permit the presence, use, disposal, storage, or release
           of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
           storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
           to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
           anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
                 Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
           by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
           environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
           governmental or regulatory authority, that nny removal or other remediation of any h87Jlrdous substance affecting
            the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
           environmental law and regulations.
                 As used in this paragraph "hazardous substances" arc those substances defined as toxic or hazardous substances
            by environmental law and the following subslances: gasoline, kerosene, other flammable or toxic petroleum
            products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and
            radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
            and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
            protection.
                 21. Cross Collaterulization. Default hereunder shall constitute default under any other rel\! estate security
            instrument held by Lender and executed or assumed by Borrower, and default under any other such security
            instrument shall constitute default hereunder.
                NON~UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
                22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
           secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
           one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
           for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
           under the note and any indebtedness lo Lender hereby secured immediately due and payable, (b) for the account of
           Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
           property, (c) upon application by it and production of this instrument, without other evidence and without notice of
           hearing of said application, have a receiver appoinied for the property, with the usual powers of receivers in like
           cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
           remedies provided herein or by present or future laws.
                23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
           expenses incident to enforcing or complying with the provisions hereof, (b) any prior hens required by law or a
           competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
           (d) inferior liens of record required by law or 11 competent court to be so paid, (e) at Lender's option, any other
           indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
           any part of the property, Lender and its agents may bid and purchase ns a stranger and may pay Lender's share of
           the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
           above.
                24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
           valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
           deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
           prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
           the interest rate it may charge, as a condition of approving 11 transfer of the property to a new Borrower. Borrower
                                                                                                                        Page 5 of6
                           Case 2:20-cv-02064 Document 1-3 Filed 02/14/20 Page 7 of 7


    .;   ...
                                             (                                                  (
,


               expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
               inchoate or consummate, of descent, dower and curtesy.
                    25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
               together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
               shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
               of this Security Instrument. [Check applicable box]
                    D Condominium Rider               D Planned Unit Development Rider        D Other(s) [specify]

                   BY S[GNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
               6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument




                                                                                   - - - - - - - . . . , = - - - - - -[SEAL]
                                                                                                        Borrower


               STATE OF KANSAS                                        }
               COUNTY OF _ G
                           -=-R      Y
                                     ________
                              .........
                                 A
                                                                          55
                                                                               :
                                                                                          ACKNOWLEDGMENT




                   On this _ _ _
                               9t_h ___ day of ___s...;
                                                    ep'-t_  _ r _ _ _ _2_0_1_1_ __, before me,_ _ _ _ _ _ __
                                                         cm_bc

               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __.--crsonally appearedCynthin D Rohrbaugh, A SINGLE PERSON
               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _and _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               who acknowledged that _sh_e_ _ _ _ _ executed the foregoing instrument as ..,,,h..,er_ _ _ _ _ voluntary act

               and deed.

                                    NOTARY PUSUC • STATE OF KArlSAS
                                           BRENDA K. LEE
                                     My Appt Exp   t2.,...°"2-(o -l
               {SEAL]

               My appointment expires December 26, 2012




                                                                                                                        Page 6 of6
Case 2:20-cv-02064 Document 1-4 Filed 02/14/20 Page 1 of 3




       Exhibit C: Subsidy Repayment Agreement
         Case 2:20-cv-02064 Document 1-4 Filed 02/14/20 Page 2 of 3




FODll RD 3SSD-12                                 United Sta ta Department of Agriculture                                         Fom1 Approved
(Rev, 9-06)                                               Rural HoUJing Service                                             0MB No. 0575-0172

                                                                                                                       -Ac~o~n.t fi -
                                              SUBSIDY RE'AYMENT AGREEMENT
Only one agreement should be executed by the subject boIIOwer for the nbjecl property. The agreement is completed at the
closing of the full Agency loan lo the bouower regardlm of wheth~ or not they qualify for payment assistance al lbat time.

1. As rcqui.ccd wider section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), sub5idy received in accordance with a loan
under section S02 of the Homing Act of 1949 is repayable lo the Oovemment upon the disposition Df nonoccupancy of the
security property. De~cacdmortpge paymcnta are included as subsidy under this agreement
2. When I fall to occupy or tr_ansfer title to my home, recapture ls due. lfl m111111ce or othcnvisc pay in full without transfer
oftitle and continue to occupy the property, the amount of recapture will be calculated but; payment ofrccaptme can be
defcaed. intw:&t f'tee, until the propcrty'is mbscquentty soldorvacated. lfdefmcd, the Oovcnuucnt mortgage can be
subordinated but will not be celeasetl nor the promissory note satisfied until the Government is paid in full. In situatiCIJIS
where def'canent of recapture is an option, recapture will be discounted 25% if paid in full at time of settlement.
3. Calculating Original Equity.
For Self-Help loans, the madcct value is the appraised value as determined at the time of loan appmvaVobligation, which is
subject to completion per plans and specifications. If the house ls not ultimately fumbhed llJldcr the Self-Help program, an
amended agreement using the market value definition foe all other transactions as outlined below must be completed.

· For all other tnnsactiOl15, the madcet value is the lower of the:
          Sales price, c:onstruction/rchabilitation cost, or total of these CO$ls, whichever is applicable
          OR                                                                                            '
          Appraised value a, detcrmlned at the time of loan approval/obligation.

 If the applicant owns the building site fice and clear or If an existing nan-Agency debt on the site without a dwelling will not
 be refinanced with Agency funds, the market value will be the lower of the appraised valtlC or the construction cost plus the
 value of the site.                                             ·                     ·

 Ma.do::t value of property locatetl at:
 .100 N 3rd Street
  Cimarron, KS                67835                                      ·$ 133,0DD.OD


 Less Prior Liens                                                         s _____ Hctdby _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                          S                      Held by _ _ _ _ _ _ _ _ _ _ _ _ __
 less Su~rdinatc Affordable ~using Pmducta                                S 20, ODO. DO          Held by Kaneae Housing Resources


 less Rwal Development Single Family Housing loans
                                                                          S
                                                                          $ 113,000.00 ·
                                                                                                 Held by
                                                                                                            --------------
 Equals Original Equity (If negative number use "0")                      S 0.00

 Percent of Original Equity                                    SO, OD                            %
 (Determined by dividing original equity by the made.et value) ~...;.__ __


 4. lf all loans arc not mbject to recapture, or if all loana nbject to recapture an: not bc:Ing paid, the mount to be recaptured is
 computed according to the following foanula. Divide the balance ofloans subject lo recapture that are being ·pJid by the balance
 of all open l01111s. Multiply the mull by 100 to determine the percent of the outstanding balance ofopen loans being ))aid.




   Accartf.{!fi:._tn 1/r• Papuwon:Rerluellan Act af199S. na wsntu o,w r•'lulml lo l"aP.{lntl 1011 colltcllon aflllformotlDn un/U$ ll rllsplt!)'s a
   valid 0MB t:anlral numbtr, Th• valid 0MB control numberfar tltl.r llflf?1'1114llnn t:alla;t/an Lr OJ7$.011T. Tli, tlm• r,qutr..i tn co,npl,111/rl.r
   /'!formation coll«tlnn Lr utlmatd ta owrage J mlnutu per rupona, Including th, tlm1 fr,r rtvlrNl!tg f111tr11ctloni, :reorclrlng alitlng data
   JCl~U. gatlurln,: onrl mafntalnlng tire data ne•rled. and camputlntand revl.wln, th• coUectlan oflirft1rmallon.
           Case 2:20-cv-02064 Document 1-4 Filed 02/14/20 Page 3 of 3



'
I
1
I
  •




      s.             months                                      Avenge interest nlc paid
                     loan                                  I.I      2.1       3.1       4.1        S.l       . 6.1
                     outstanding                1%        2%        3%        4%        5%                     7%    >7%
                                                                                                   6%
                       0   •59                  .50       .so       .so       .so       .44        .32         .22   .11
                      60   ·119                 .50       .so       .so       .49       .42        .31         .21   .11
                     120   •179                 ·.so      .so       .so       .48       .40        .30         .20   .10
                     180   •239                  .so      .so       .49       .42       .36        .26         .18   .09
                     240   •299                  .so      .so       .46       .38       .33        .24         .17   .09
                     300   •359                 .so       .45       .40       .34       .29       .. 21        .14   .09
                     360   & up                 .47       .40       36        .31       .26        .19         .13   ,09

      6. Calc:ulating Recapture
                Current Madcet value
            LESS
                   Original amount of prior liens and subordinate affordable housing products,
                   RHS balance,
                   Reasonable closing costs,
                   Principal rcduction at note rate,
                   Original equity (1ec paragraph 3), and
                   Capital _improvements (sec 7 CFR part 3550),
            EQUALS
               Appreciation value. (lfthis ls a positive value, continue.)
            TIMES
                Percentage in paragraph 4 (if applicable), -
              · Percentage in paragraph S, and
                R.etum on boaowcr'i original equity (100% • pei=ilagc in pangrapll 3) ..
            EQUALS
                Value appreciation subject to recapture. Recapture due cqual.5 the •esscr ofthls figure or
                the amount of subsidy received.

      Boaowcr agrees to pay recapture in accordance with this agreement.

           Boaowcr                                                                               Date
                                                                                                          09-09-2011
                      Cynthia D. Rohrbaugh
                                                                                                 Date

                                                                                                          ~-
